USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1101                     ELSIE L. MORLEY, ET AL.,                     Plaintiffs, Appellants,                                v.           MAINE DEPARTMENT OF HUMAN SERVICES, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                    FOR THE DISTRICT OF MAINE           [Hon. Morton A. Brody, U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                                                     Elsie L. Morley on brief pro se.     Andrew Ketterer, Attorney General, Paul Stern, Deputy AttorneyGeneral, Andrew S. Hagler, Assistant Attorney General, andChristopher C. Taub, Assistant Attorney General, on brief forappellees.September 23, 1999                                                                            Per Curiam.  After carefully reviewing the documents  filed on appeal and the record below we affirm substantially  for the reasons stated by the district court.              Affirmed.  Loc. R. 27.1.